           Case: 3:20-cv-00337-wmc Document #: 29 Filed: 02/12/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

LARRY J. BROWN,

                               Plaintiff,                           OPINION AND ORDER
           v.
                                                                          20-cv-337-wmc
DOUG BELLILE, DANIEL KATTENBRAKER,
JOHN AND JANE DOE “SPECIAL NEEDS
COMMITTEE MEMBERS,” LAURA THOMAS,
LISA POUILLIE, SARA DONOVAN,
JOSEPH SCHMELZLE, and DANIEL PARK,

                               Defendants.


           Pro se plaintiff Larry J. Brown has been granted leave to proceed under 42 U.S.C.

§ 1983 against certain staff members at the Sand Ridge Secure Treatment Center (“Sand

Ridge”) on Fourteenth Amendment medical deliberate indifference claims. (Dkt. #21.)

Specifically, Brown alleges that Sand Ridge staff are ignoring his ongoing trouble

swallowing and esophageal pain, which worsens because staff leave him too little time to

eat, as well as refusing to provide blankets that do not irritate his skin condition. Before

the court at this time is Brown’s (1) motion for reconsideration of the court’s denial of

injunctive relief (dkt. #27); and (2) his renewed motion for assistance in recruiting counsel

(dkt. #23). For the following reasons, the court will deny Brown’s renewed motion for

counsel, but it will order defendants to respond to Brown’s renewed request for injunctive

relief.1


1
  Brown also asks the court to: (1) clarify how to identify his Doe defendants; and (2) explain its
informal service agreement with the Wisconsin Department of Justice. (Dkt. #27 at 3.) First, the
magistrate judge will explain at the preliminary pretrial conference how to use discovery requests
to identify the Doe defendants, along with the procedure to amend the complaint to identify them
by name. Second, the court sent copies of Brown’s complaint and its screening order to the
       Case: 3:20-cv-00337-wmc Document #: 29 Filed: 02/12/21 Page 2 of 9




I. Renewed Motion for Preliminary Injunctive Relief

       To begin, Brown seeks to renew his request for preliminary injunctive relief, which

the court denied without prejudice in its screening order. (Dkt. #21.) As before, Brown

argues that since he is civilly confined at Sand Ridge under Wis. Stat. Ch. 980, the court

should preliminarily order defendants to provide him the same items and accommodations

he received while criminally incarcerated at Columbia Correctional Institution to help

relieve his gastroesophageal and dermatologic symptoms. Specifically, Brown requests

additional time to eat smaller, more frequent meals in his room and at no charge: cotton

blankets, a nighttime snack, and two extra pillows to elevate his head at night. To succeed

on a motion for preliminary injunction, plaintiff must show: (1) a likelihood of success on

the merits of his case; (2) a lack of an adequate remedy at law; and (3) an irreparable harm

that will result if the injunction is not granted. See Lambert v. Buss, 498 F.3d 446, 451 (7th

Cir. 2007).

       First, Brown argues the court’s decision to allow him to proceed on deliberate

indifference claims against defendants is inconsistent with its denial of his request for

preliminary injunctive relief. (Dkt. #27 at 1.) However, as noted in the court’s screening

order, these are two different inquiries: a plaintiff’s complaint may cross the low threshold

set at screening to state a claim, but fall well short of the much more demanding analysis to

obtain injunctive relief. (Dkt. #21 at 17.) Indeed, the Seventh Circuit has emphasized

that granting a preliminary injunction is “an exercise of a very far-reaching power, never to



Wisconsin Department of Justice, which accepted service and filed an answer on behalf of the
named defendants. (Dkt. ##25, 28). Accordingly, Brown does not need to serve these defendants
on his own.

                                              2
       Case: 3:20-cv-00337-wmc Document #: 29 Filed: 02/12/21 Page 3 of 9




be indulged in except in a case clearly demanding it.” Roland Mach. Co. v. Dresser Indus.,

749 F.2d 380, 389 (7th Cir. 1984).

       Second, as he did in his original motion, Brown emphasizes that he lacks the means

to purchase outright the items he allegedly needs. In support, Brown details his income and

expenses, and contends that having declined to participate in treatment programming,

Sand Ridge discriminatorily limits his work hours, and thus his ability to earn more money.

Brown’s income is small, but while he could request a loan under Sand Ridge Policy 648

to purchase certain items and services to be repaid in installments as funds become

available (dkt. #1-5 at 11-12),2 Brown again argues that this policy lacks “the weight or

force of law” because it is “unpromulgated” (dkt. #27 at 3).

       Obviously, Brown claims that Sand Ridge should not be allowed to charge him for

items that he allegedly received for free while in prison to help relieve certain medical

symptoms. However, Brown has not established that having to incur some institutional

debt to be repaid in installments would constitute irreparable harm, as opposed to a

hardship, until the merits of his claims are addressed by the court. To the contrary, he

need only incur a monetary debt in the meantime, and improperly incurred expenses are

recoverable if proven. See Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 307 (1986)

(compensatory damages under § 1983 include out-of-pocket loss and other monetary

harms). Furthermore, for the reasons given in the court’s screening order, Brown is not

currently proceeding on a claim that Policy 648 is per se unconstitutional (dkt. #21 at 7



2
  Brown does not claim to qualify, but under Policy 359, indigent patients at Sand Ridge may
request an allowance for such purchases. (Dkt. #1-5 at 7.)

                                             3
        Case: 3:20-cv-00337-wmc Document #: 29 Filed: 02/12/21 Page 4 of 9




n.5.), undermining any chance of success on the merits of that claim, as well as the court’s

authority to order injunctive relief related to this policy.3

       That said, Brown’s new assertions that he has been suffering from “serious pain”

every day since 2017, yet defendants “feel that they do not have to [do] anything about”

his health, may change the balance of interests, at least as to irreparable harm. (Dkt. #27

at 2.) As noted, Brown has an income, albeit a limited one, and while he does not want to

request a loan, he does not claim that defendants have denied him access to the canteen,

nor a loan or an allowance to purchase items including pillows, blankets, and snacks.4

However, Brown cannot purchase the accommodations he alleges are also needs. (Dkt. ##1

at 1, 3 at 5.) Because Brown’s allegedly ongoing and untreated gastroesophageal pain may

be made worse as a direct result of defendants’ alleged failure to accommodate his need to

eat smaller, more frequent meals at a slower pace, defendants will be required to inform

the court within 14 days of this order as to the adequacy of Brown’s current medical

treatments for his claimed ongoing stomach and throat pain, his meal schedule, and what

consideration, if any, his medical condition has been given in determining that schedule.


3
  Of course, Brown is not precluded from filing an amended complaint to clarify the basis of his
allegations that Policy 648 is unpromulgated, or that defendants lack authority to institute such a
policy, but the relative merit of either claim is unlikely to change the balance of interests precluding
preliminary relief. Cf. Poole v. Isaacs, 703 F.3d 1024, 1026-27 (7th Cir. 2012) (the imposition of a
modest fee for medical services, standing alone, does not violate the constitution); French-Smith v.
David, No. CIV. 09CV148DRH, 2009 WL 3066631, at *3 (S.D. Ill. Sept. 21, 2009) (“Courts have
consistently held that a co-payment plan is not unconstitutional”) (collecting cases); Martin v.
Debruyn, 880 F. Supp. 610, 615 (N.D. Ind. 1995), aff’d 116 F.3d 1482 (7th Cir. 1997) (a state is
not forbidden from requiring that an inmate pay for his medical treatment to the extent he is able
to do so, as he would have to do were he not deprived of his liberty).

4
  Moreover, as noted in the screening order, Brown apparently has a wedge he can use to raise the
head of his bed (dkt. ##1-4, 1-6), and is permitted until curfew to keep and eat two pieces of fruit
in his room.

                                                   4
       Case: 3:20-cv-00337-wmc Document #: 29 Filed: 02/12/21 Page 5 of 9




Once defendants have responded, the court will determine whether to proceed on

plaintiff’s renewed motion for preliminary relief.



II. Renewed Motion for Assistance in Recruiting Counsel

       As for his renewed motion for assistance in recruiting counsel, Brown states that:

(1) his ability to work on this case is restricted while Sand Ridge is on lockdown due to

employees testing positive for Covid-19; (2) he suffers from mental health disorders that

make it difficult for him to concentrate; (3) he has difficulty navigating the complex

medical terminology and issues in this case; and (4) he will need an expert to help present

and prove his claims. (Dkt. #23.) Brown alternatively asks the court to grant him leave

to appeal immediately from any denial of his renewed request for assistance. (Dkt. #23 at

2.) For the following reasons, the court will deny his renewed motion.

       As an initial matter, the court notes that a pro se litigant does not have a right to

counsel in a civil case. Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014). Ideally, every

deserving litigant would be represented by a lawyer, but the unfortunate reality is that the

pro se plaintiffs who file lawsuits in this federal court vastly outnumber the lawyers who are

willing, able, and qualified to provide representation. As a result, this court is limited to

helping pro se litigants recruit a lawyer to represent them. Pruitt v. Mote, 503 F.3d 647,

649 (7th Cir. 2007).

       A party who wants the court’s help must meet certain requirements. Santiago v.

Walls, 599 F.3d 749, 760-61 (7th Cir. 2010). In considering any request for counsel,

much less a renewed request, this court must find that the plaintiff (1) made reasonable

efforts to find a lawyer on his own and was unsuccessful or (2) was prevented from making
                                              5
       Case: 3:20-cv-00337-wmc Document #: 29 Filed: 02/12/21 Page 6 of 9




such efforts. Jackson v. County of McLean, 953 F.2d 1070, 1072-73 (7th Cir. 1992). This

court generally requires a party seeking recruitment of counsel to provide specific evidence

to support that representation, such as (1) letters from three attorneys declining to

represent him, or (2) a declaration, signed under penalty of perjury, attesting to the names

of the attorneys that have not responded to his specific requests for representation. See,

e.g., Johnson v. Dunahay, no. 17-cv-941-wmc, 2020 WL 4053972, at *9 (W.D. Wis. July

20, 2020). Brown admits that he has not tried to find a lawyer, but explains that he cannot

afford to write to law firms and notes that due to the Covid-19 pandemic, his access to the

computer lab is limited and, in any event, he fears contracting the coronavirus there. (Dkt.

#23 at 2.) Even assuming Brown has no means of writing and sending letters, there are

other ways of contacting attorneys regarding possible representation, such as online or via

telephone if he truly views online access to be too limited or unsafe. Because the court can

neither conclude that Brown has made a reasonable effort to find a lawyer, nor is being

prevented from doing so, his renewed motion for counsel could be denied on this basis alone.

       Even if this threshold requirement had been met, however, the court would still

deny Brown’s motion.      Assistance in recruiting counsel is appropriate only when the

plaintiff also demonstrates that his case is one of those relatively few in which it appears

from the record that the legal and factual difficulty exceeds his ability to prosecute it.

Pruitt, 503 F.3d at 654-55. Obviously, this is a different question than merely whether a

lawyer might do a better job. Id. Here, the court cannot conclude, at least at this still early

stage of the lawsuit, that Brown is unable to represent himself or that it will boil down to

issues too complex from him to handle. In particular, only screening has been completed


                                              6
       Case: 3:20-cv-00337-wmc Document #: 29 Filed: 02/12/21 Page 7 of 9




and discovery has not yet begun, meaning Brown’s near-term obligations principally

include: (1) participating in a telephonic preliminary pretrial conference; and (2) preparing

and responding to discovery requests. Brown has personal knowledge of the alleged events

underlying this case, and so far, his submissions indicate that he can complete the tasks at

hand. Indeed, his filings are understandable and demonstrate a clear understanding of his

medical history, conditions, and symptoms, as well as the factual and legal bases for his

claims against defendants.

       As for the lockdown procedures currently in place at Sand Ridge due to the Covid-

19 pandemic, Brown generally asserts that while he cannot use the law library, he may use

the computer lab for “a few hours,” although he fears it is unsafe. (Dkt. #23 at 1.)

Moreover, Brown does not specify exactly what legal resources or additional access is

necessary for him to litigate his case at this stage. Even assuming Brown will eventually

need greater or safer access, the pretrial schedule typically affords litigants several months

before dispositive motions are due, especially if the issue of timing and access is raised with

opposing counsel in advance of that hearing and raised as necessary with Magistrate Judge

Crocker. Even then, if despite pursuing access to the law library or other legal resources

diligently, Brown continues to believe he cannot meet the deadlines set forth in the pretrial

schedule, he should attempt to work with defendants’ counsel to get the access he needs

to litigate this case. Finally, if those efforts are unsuccessful, Brown should request a

reasonable extension with the court, which would likely be granted. In the meantime,

although the court is sympathetic to the restrictions Brown faces during this challenging

time, this need does not merit recruiting counsel for him at so early a stage in the lawsuit.


                                              7
       Case: 3:20-cv-00337-wmc Document #: 29 Filed: 02/12/21 Page 8 of 9




       Brown is also concerned that he will need an expert to present and prove his medical

indifference claims, but it is too early to tell this as well. Such testimony is not always

required, such as where a claim turns “on historical facts as opposed to medical evidence.”

Redman v. Doehling, 751 F. App’x 900, 905 (7th Cir. 2018) (citing Pruitt, 503 F.3d at 655-

56). Until this case progresses further, and the parties have presented their respective

versions of events, the court cannot determine whether this case will ultimately turn on

issues requiring medical expertise or will be resolved on evidence that can be obtained from

plaintiff’s medical records and his personal knowledge.

       That said, Brown’s mental health issues remain of concern, and it might become

clear as this case progresses that the court’s assistance in the recruitment of counsel is

required. The court will, again, deny this renewed request for counsel without prejudice

to Brown renewing it at a later date should his circumstances change and should he be

unable to find a lawyer to represent him despite reasonable efforts. For now, Brown should

participate in the preliminary pretrial conference when scheduled, and once the

preliminary pretrial conference order is issued, he should carefully review the order’s

guidance about gathering any additional evidence that he thinks might be needed to prove

his claims.

       Lastly, Brown asks the court to grant him leave to appeal immediately from the

denial of his motion for counsel. However, a decision not to recruit counsel for an indigent

plaintiff is not a final decision appealable under 28 U.S.C. § 1291, as it does not end the

litigation on the merits. Randle v. Victor Welding Supply Co., 664 F.2d 1064, 1065-67 (7th

Cir. 1981); see also Barnes v. Black, 544 F.3d 807, 810 (7th Cir. 2008) (the district court’s


                                             8
       Case: 3:20-cv-00337-wmc Document #: 29 Filed: 02/12/21 Page 9 of 9




order denying a state prisoner’s request for a lawyer to represent him in his personal injury

lawsuit was nonfinal, and therefore nonappealable, as long as the personal injury case

continued in the district court). Neither is it an appropriate order for appeal under 28

U.S.C. § 1292(b), which only authorizes a court to certify for immediate appeal an order

that “involves a controlling question of law as to which there is substantial ground for

difference of opinion and that an immediate appeal from the order may materially advance

the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). Given that the court

must deny recruitment of counsel for Brown at this early stage, and especially before he

has made a meaningful effort to do so on his own, there would appear to be no controlling

issue to which there are substantial grounds for difference of opinion, nor any reason to

believe that an immediate appeal will materially advance this case, so the court must also

deny Brown’s request to certify an interlocutory appeal on this issue.



                                          ORDER

       IT IS ORDERED that:

       1) Plaintiff Larry J. Brown’s renewed motion for assistance in recruiting counsel,
          or, in the alternative, to certify an interlocutory appeal (dkt. #23) is DENIED.

       2) Defendants’ response to plaintiff’s request for injunctive relief (dkt. #27) as
          described above is due on or before February 26, 2021.

       Entered this 12th day of February, 2021.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge


                                             9
